Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 1 of 18 Page ID #:1187




   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11        FOUNDATION FOR GLOBAL                      Case No.: CV 20-4782 FMO (PVCx)
            SPORTS DEVELOPMENT, a
  12
            California Corporation,
  13                   Plaintiff,                          PROTECTIVE ORDER
  14             v.
  15
            THE UNITED STATES OLYMPIC
  16        COMMITTEE, a Federally Chartered
            Corporation, et. al.,
  17
                       Defendants.
  18
  19   1.      INTRODUCTION
  20           1.1    PURPOSES AND LIMITATIONS
  21           Discovery in this action is likely to involve production of confidential,
  22   proprietary, or private information for which special protection from public
  23   disclosure and from use for any purpose other than prosecuting this litigation may
  24   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
  25   enter the following Stipulated Protective Order. The parties acknowledge that this
  26   Order does not confer blanket protections on all disclosures or responses to
  27   discovery and that the protection it affords from public disclosure and use extends
  28   only to the limited information or items that are entitled to confidential treatment
                                                   1
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 2 of 18 Page ID #:1188




   1   under the applicable legal principles. The parties further acknowledge, as set forth
   2   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
   3   file confidential information under seal; Civil Local Rule 79-5 sets forth the
   4   procedures that must be followed and the standards that will be applied when a party
   5   seeks permission from the court to file material under seal.
   6         1.2    GOOD CAUSE STATEMENT
   7         Defendants assert that good cause exists for the entry of the stipulated
   8   protective order. To facilitate discovery and document production and to avoid the
   9   delay that would result if Plaintiff were to contest the need for a protective order,
  10   Plaintiff makes this stipulation with Defendants for this limited protective order.
  11   Plaintiff’s First Amended Complaint alleges, inter alia, claims for breach of contract
  12   and fraud arising from: (1) Defendants’ alleged misuse of and failure to account for
  13   funds Plaintiff donated to Defendants pursuant to written grant agreements; and
  14   (2) allegedly misleading statements Defendants purportedly made to Plaintiff to
  15   induce Plaintiff to make donations to Defendants and to an organization called
  16   SafeSport, including statements about Defendants’ actions to respond to or remedy
  17   and prevent athlete abuse, including through the creation of SafeSport, and about
  18   funds that Defendants had already received for SafeSport. To date, Plaintiff has
  19   issued 77 Requests for Production which seek, inter alia, (1) Defendants’ financial
  20   and accounting records related to how Plaintiff’s funds were used by Defendants
  21   and if the funds were used for the programs specified in the written agreements,
  22   (2) records showing donations or commitments for the funding of SafeSport, and
  23   (3) documents showing Defendants’ knowledge regarding the abuse of athletes and
  24   Defendants’ actions to respond to and prevent such abuse. Defendants have issued
  25   Requests for Production and other discovery requests to Plaintiff, and the parties
  26   anticipate that each side will issue further discovery requests.
  27         Defendants assert that the documents Plaintiff has requested will include
  28   Defendants’ internal accounting and financial records and bank account statements,
                                                  2
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 3 of 18 Page ID #:1189




   1   and also may reveal information regarding donations by third parties, including
   2   names, donation amounts, and confidential financial and personal information.
   3   Defendants further assert that without confidentiality protections, the production of
   4   such and similar documents would invade the privacy interests of Defendants and
   5   third parties. Thus, the parties agree that certain and limited documents and
   6   information warrant “Confidential” treatment pursuant to the terms of this
   7   stipulation.
   8         Defendants dispute the relevance of documents regarding suspected sexual
   9   abuse and have not agreed to their production. Plaintiff contends such documents
  10   relate directly to allegations in the complaint. Nonetheless, if the Court orders
  11   Defendants to produce, Defendants assert that those documents would likely reveal
  12   the allegedly abused athletes’ names, birth dates, and other identifying information,
  13   including the facts, circumstances, and other information related to their suspected
  14   abuse. Some of those athletes may be minors. Those persons’ interests in
  15   maintaining the privacy and confidentiality of such information outweighs the
  16   public’s interest in disclosure, and therefore may be treated “Highly Confidential”
  17   pursuant to the terms of this stipulation.
  18
  19   2.    DEFINITIONS
  20         2.1      Action: This pending federal law suit.
  21         2.2      Challenging Party: a Party or Non-Party that challenges the
  22   designation of information or items under this Order.
  23         2.3      “CONFIDENTIAL” Information or Items: information (regardless of
  24   how it is generated, stored or maintained) or tangible things that qualify for
  25   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  26   the Good Cause Statement. Confidential Information may include: (a) bank account
  27   statements, financial statements, business records, or accounting records;
  28   (b) financial records, accounting records, and similar documents evidencing
                                                    3
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 4 of 18 Page ID #:1190




   1   donations to and from third parties; (c) personnel files and other personal
   2   information relating to Defendants and/or their employees, such as date of birth or
   3   home address; (d) records whose disclosure is restricted or prohibited by applicable
   4   state or federal law (if just social security number, that will be redacted); and
   5   (e) personal information about athletes or other third parties provided with an
   6   expectation of confidentiality.
   7          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
   8   their support staff).
   9          2.5    Designating Party: a Party or Non-Party that designates information or
  10   items that it produces in disclosures or in responses to discovery as
  11   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
  12          2.6    Disclosure or Discovery Material: all items or information, regardless
  13   of the medium or manner in which it is generated, stored, or maintained (including,
  14   among other things, testimony, transcripts, and tangible things), that are produced or
  15   generated in disclosures or responses to discovery in this matter.
  16          2.7    Expert: a person with specialized knowledge or experience in a matter
  17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  18   an expert witness or as a consultant in this Action.
  19          2.8    “HIGHLY CONFIDENTIAL” Information or Items: information
  20   (regardless of how it is generated, stored or maintained) or tangible things that
  21   qualify for protection under Federal Rule of Civil Procedure 26(c), and as specified
  22   above in the Good Cause Statement. “Highly Confidential” Information may include
  23   documents, files, portions of files, transcribed testimony, or responses to a discovery
  24   request not made available to the public and designated in good faith in the manner
  25   provided below as containing information related to the suspected abuse of athletes.
  26          2.9    House Counsel: attorneys who are employees of a party to this Action.
  27   House Counsel does not include Outside Counsel of Record or any other outside
  28   counsel.
                                                   4
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 5 of 18 Page ID #:1191




   1         2.10 Non-Party: any natural person, partnership, corporation, association, or
   2   other legal entity not named as a Party to this action.
   3         2.11 Outside Counsel of Record: attorneys who are not employees of a
   4   party to this Action but are retained to represent or advise a party to this Action and
   5   have appeared in this Action on behalf of that party or attorneys who are affiliated
   6   with a law firm which has appeared on behalf of that party, including Paul S.
   7   Malingagio, Esq. and David Ulich, Esq., partners at Sheppard, Mullin, Richter &
   8   Hampton LLP, counsel for GSD, and includes support staff.
   9         2.12 Party: any party to this Action, including all of its officers, directors,
  10   employees, consultants, retained experts, and Outside Counsel of Record (and their
  11   support staffs).
  12         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  13   Discovery Material in this Action.
  14         2.14 Professional Vendors: persons or entities that provide litigation
  15   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  16   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  17   and their employees and subcontractors.
  18         2.15 Protected Material: any Disclosure or Discovery Material that is
  19   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” as well as any
  20   information copied or extracted therefrom, and any copies or excerpts thereof.
  21         2.16 Receiving Party: a Party that receives Disclosure or Discovery
  22   Material from a Producing Party.
  23
  24   3.    SCOPE
  25         Except as provided in Paragraph 7.3, the protections conferred by this
  26   Stipulation and Order cover not only Protected Material (as defined above), but also
  27   (1) any information copied or extracted from Protected Material; (2) all copies,
  28   excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                                                  5
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 6 of 18 Page ID #:1192




   1   conversations, or presentations by Parties or their Counsel that might reveal
   2   Protected Material.
   3         Any use of Protected Material at trial will be governed by the orders of the
   4   trial judge. This Order does not govern the use of Protected Material at trial.
   5
   6   4.    DURATION
   7         Even after final disposition of this litigation, the confidentiality obligations
   8   imposed by this Order will remain in effect until a Designating Party agrees
   9   otherwise in writing or a court order otherwise directs. Final disposition will be
  10   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  11   or without prejudice; and (2) final judgment herein after the completion and
  12   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  13   including the time limits for filing any motions or applications for extension of time
  14   pursuant to applicable law.
  15
  16   5.    DESIGNATING PROTECTED MATERIAL
  17         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  18   Each Party or Non-Party that designates information or items for protection under
  19   this Order must take care to limit any such designation to specific material that
  20   qualifies under the appropriate standards. The Designating Party must designate for
  21   protection only those parts of material, documents, items, or oral or written
  22   communications that qualify so that other portions of the material, documents,
  23   items, or communications for which protection is not warranted are not swept
  24   unjustifiably within the ambit of this Order.
  25         Mass, indiscriminate, or routinized designations are prohibited. Designations
  26   that are shown to be clearly unjustified or that have been made for an improper
  27   purpose (e.g., to unnecessarily encumber the case development process or to impose
  28
                                                  6
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 7 of 18 Page ID #:1193




   1   unnecessary expenses and burdens on other parties) may expose the Designating
   2   Party to sanctions.
   3         If it comes to a Designating Party’s attention that information or items that it
   4   designated for protection do not qualify for protection, that Designating Party must
   5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
   6         A Party may increase the designation (i.e., change any material produced
   7   without a designation to a designation of “CONFIDENTIAL” or “HIGHLY
   8   CONFIDENTIAL” or designate any material produced as “CONFIDENTIAL” to a
   9   designation of “HIGHLY CONFIDENTIAL”) of any document that contains that
  10   Party’s own Confidential Information. Increasing a designation shall be
  11   accomplished by providing written notice to all parties identifying (by bates number
  12   or other individually identifiable information) the material whose designation is so
  13   increased. Promptly after providing such notice, the upward Designating Party shall
  14   provide re-labeled copies of the materials to each Receiving Party reflecting the
  15   change in designation. The Receiving Party will replace the incorrectly designated
  16   material with the newly designated materials and will destroy the incorrectly
  17   designated materials. Any Party may object to the increased designation pursuant to
  18   the procedures set forth in Paragraph 6 of this Stipulated Protective Order regarding
  19   challenging designations. The upward Designating Party shall bear the burden of
  20   establishing the basis for the increased designation and provide it to the Receiving
  21   Party at the time of the modification in writing. Notwithstanding the foregoing, if a
  22   Receiving Party has previously disclosed the upward designated material to a person
  23   entitled to receive the material under its initial designation, that person shall not be
  24   obligated to return that upward designated material.
  25         5.2    Manner and Timing of Designations. Except as otherwise provided in
  26   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  27   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  28
                                                   7
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 8 of 18 Page ID #:1194




   1   under this Order must be clearly so designated before the material is disclosed or
   2   produced.
   3         Designation in conformity with this Order requires:
   4               (a) for information in documentary form (e.g., paper or electronic
   5   documents, but excluding transcripts of depositions or other pretrial or trial
   6   proceedings), that the Producing Party affix at a minimum, the legend
   7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” (hereinafter
   8   “CONFIDENTIAL or HIGHLY CONFIDENTIAL legend”), to each page that
   9   contains protected material. If only a portion or portions of the material on a page
  10   qualifies for protection, the Producing Party also must clearly identify the protected
  11   portion(s) (e.g., by making appropriate markings in the margins).
  12         A Party or Non-Party that makes original documents available for inspection
  13   need not designate them for protection until after the inspecting Party has indicated
  14   which documents it would like copied and produced. During the inspection and
  15   before the designation, all of the material made available for inspection will be
  16   deemed “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” After the inspecting
  17   Party has identified the documents it wants copied and produced, the Producing
  18   Party must determine which documents, or portions thereof, qualify for protection
  19   under this Order. Then, before producing the specified documents, the Producing
  20   Party must affix the “CONFIDENTIAL or HIGHLY CONFIDENTIAL legend” to
  21   each page that contains Protected Material. If only a portion or portions of the
  22   material on a page qualifies for protection, the Producing Party also must clearly
  23   identify the protected portion(s) (e.g., by making appropriate markings in the
  24   margins).
  25               (b) for testimony given in depositions that the Designating Party identify
  26   the Disclosure or Discovery Material on the record, before the close of the
  27   deposition all protected testimony. Alternatively, within ten (10) days of receipt of
  28   a transcript or recording of a deposition, the Designating Party may designate such
                                                   8
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 9 of 18 Page ID #:1195




   1   transcript or recording or any portion thereof as “CONFIDENTIAL” or “HIGHLY
   2   CONFIDENTIAL” by notifying the court reporter and all parties, in writing, of the
   3   specific pages and lines of the transcript or recording that should be treated as
   4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Transcript pages containing
   5   protected material must be separately bound by the court reporter, who must affix to
   6   the top of each such page the legend “CONFIDENTIAL” or “HIGHLY
   7   CONFIDENTIAL” as instructed by the Designating Party. Unless and until a
   8   transcript or portion of a transcript has been designated “CONFIDENTIAL” or
   9   “HIGHLY CONFIDENTIAL” within the 10-day period, the transcript shall be
  10   treated only as previously designated at the deposition. Nothing in this section shall
  11   preclude Counsel from discussing with Counsel’s client or summarizing in writing
  12   to Counsel’s client the portions of the deposition that are not identified as “HIGHLY
  13   CONFIDENTIAL” during the deposition or within ten (10) days of receipt of a
  14   transcript or recording of the deposition. With respect to portions of the transcript
  15   designated at any time as “HIGHLY CONFIDENTIAL,” Counsel may only disclose
  16   to Counsel’s client the date of the alleged abuse and the sport in which the abuse
  17   was alleged to have occurred.
  18               (c) for information produced in some form other than documentary and
  19   for any other tangible items, that the Producing Party affix in a prominent place on
  20   the exterior of the container or containers in which the information is stored the
  21   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or
  22   portions of the information warrants protection, the Producing Party, to the extent
  23   practicable, will identify the protected portion(s).
  24         5.3      Redaction in Lieu of Designation. If testimony, documents or
  25   information produced contains both information warranting protection and
  26   information that does not warrant protection, the parties agree to meet and confer in
  27   good faith to prepare a version which redacts the information warranting protection
  28   so that a non-confidential version may be used.
                                                   9
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 10 of 18 Page ID #:1196




   1              5.4   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   2    failure to designate qualified information or items does not, standing alone, waive
   3    the Designating Party’s right to secure protection under this Order for such material.
   4    Upon timely correction of a designation, the Receiving Party must make reasonable
   5    efforts to assure that the material is treated in accordance with the provisions of this
   6    Order.
   7
   8    6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
   9              6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  10    designation of confidentiality at any time that is consistent with the Court’s
  11    Scheduling Order.
  12              6.2   Meet and Confer. The Challenging Party will initiate the dispute
  13    resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
  14    et seq.
  15              6.3   The burden of persuasion in any such challenge proceeding will be on
  16    the Designating Party. Frivolous challenges, and those made for an improper
  17    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  18    parties) may expose the Challenging Party to sanctions. Unless the Designating
  19    Party has waived or withdrawn the confidentiality designation, all parties will
  20    continue to afford the material in question the level of protection to which it is
  21    entitled under the Producing Party’s designation until the Court rules on the
  22    challenge.
  23
  24    7.        ACCESS TO AND USE OF PROTECTED MATERIAL
  25              7.1   Basic Principles. A Receiving Party may use Protected Material that is
  26    disclosed or produced by another Party or by a Non-Party in connection with this
  27    Action only for prosecuting, defending, or attempting to settle this Action. Such
  28    Protected Material may be disclosed only to the categories of persons and under the
                                                    10
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 11 of 18 Page ID #:1197




   1    conditions described in this Order. When the Action has been terminated, a
   2    Receiving Party must comply with the provisions of section 13 below (FINAL
   3    DISPOSITION).
   4          Protected Material must be stored and maintained by a Receiving Party at a
   5    location and in a secure manner that ensures that access is limited to the persons
   6    authorized under this Order.
   7          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
   8    otherwise ordered by the court or permitted in writing by the Designating Party, a
   9    Receiving Party may disclose any information or item designated
  10    “CONFIDENTIAL” only to:
  11                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  12    well as employees of said Outside Counsel of Record to whom it is reasonably
  13    necessary to disclose the information for this Action, and specifically including Paul
  14    S. Malingagio, Esq. and David Ulich, Esq., who are partners at Sheppard, Mullin,
  15    Richter & Hampton LLP, counsel for GSD;
  16                (b) the officers, directors, and employees (including House Counsel) of
  17    the Receiving Party to whom disclosure is reasonably necessary for this Action;
  18                (c) Experts (as defined in this Order) of the Receiving Party to whom
  19    disclosure is reasonably necessary for this Action and who have signed the
  20    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  21                (d) the Court and its personnel;
  22                (e) court reporters and their staff;
  23                (f) professional jury or trial consultants, mock jurors, and Professional
  24    Vendors to whom disclosure is reasonably necessary for this Action and who have
  25    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  26                (g) the author or recipient of a document containing the information or a
  27    custodian or other person who otherwise possessed or knew the information;
  28
                                                     11
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 12 of 18 Page ID #:1198




   1                (h) during their depositions, witnesses, and attorneys for witnesses, in the
   2    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   3    requests that the witness sign the form attached as Exhibit A hereto; and (2) they
   4    will not be permitted to keep any confidential information unless they sign the
   5    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   6    agreed by the Designating Party or ordered by the court. Pages of transcribed
   7    deposition testimony or exhibits to depositions that reveal Protected Material may
   8    be separately bound by the court reporter and may not be disclosed to anyone except
   9    as permitted under this Stipulated Protective Order; and
  10                (i) any mediator or settlement officer, and their supporting personnel,
  11    mutually agreed upon by any of the parties engaged in settlement discussions.
  12          7.3      Disclosure of “HIGHLY CONFIDENTIAL” Information or Items.
  13    Unless otherwise ordered by the court or permitted in writing by the Designating
  14    Party, a Receiving Party may disclose any documents designated “HIGHLY
  15    CONFIDENTIAL” only to the following persons:
  16                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  17    well as employees of said Outside Counsel of Record to whom it is reasonably
  18    necessary to disclose the information for this Action, and specifically including Paul
  19    S. Malingagio, Esq. and David Ulich, Esq., who are partners at Sheppard, Mullin,
  20    Richter & Hampton LLP, counsel for GSD;
  21                (b) Experts (as defined in this Order) of the Receiving Party to whom
  22    disclosure is reasonably necessary for this Action and who have signed the
  23    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24                (c) the Court and its personnel;
  25                (d) court reporters and their staff;
  26                (e) professional jury or trial consultants, mock jurors, and Professional
  27    Vendors to whom disclosure is reasonably necessary for this Action and who have
  28    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                     12
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 13 of 18 Page ID #:1199




   1              (f) the author or recipient of a document containing the information or a
   2    custodian or other person who otherwise possessed or knew the information; and
   3              (g) any mediator or settlement officer, and their supporting personnel,
   4    mutually agreed upon by any of the parties engaged in settlement discussions.
   5          Nothing in this section shall preclude Counsel from disclosing to Counsel’s
   6    client the existence of Highly Confidential documents. With respect to those Highly
   7    Confidential documents, Counsel may only disclose to Counsel’s client the date of
   8    the alleged abuse and the sport in which the abuse was alleged to have occurred.
   9
  10    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  11          IN OTHER LITIGATION
  12          If a Party is served with a subpoena or a court order issued in other litigation
  13    that compels disclosure of any information or items designated in this Action as
  14    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must:
  15              (a) promptly notify in writing the Designating Party. Such notification
  16    will include a copy of the subpoena or court order;
  17              (b) promptly notify in writing the party who caused the subpoena or order
  18    to issue in the other litigation that some or all of the material covered by the
  19    subpoena or order is subject to this Protective Order. Such notification will include
  20    a copy of this Stipulated Protective Order; and
  21              (c) cooperate with respect to all reasonable procedures sought to be
  22    pursued by the Designating Party whose Protected Material may be affected.
  23          If the Designating Party timely seeks a protective order, the Party served with
  24    the subpoena or court order will not produce any information designated in this
  25    action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
  26    determination by the court from which the subpoena or order issued, unless the
  27    Party has obtained the Designating Party’s permission. The Designating Party will
  28    bear the burden and expense of seeking protection in that court of its confidential
                                                   13
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 14 of 18 Page ID #:1200




   1    material and nothing in these provisions should be construed as authorizing or
   2    encouraging a Receiving Party in this Action to disobey a lawful directive from
   3    another court.
   4
   5    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   6          PRODUCED IN THIS LITIGATION
   7              (a) The terms of this Order are applicable to information produced by a
   8    Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   9    CONFIDENTIAL.” Such information produced by Non-Parties in connection with
  10    this litigation is protected by the remedies and relief provided by this Order.
  11    Nothing in these provisions should be construed as prohibiting a Non-Party from
  12    seeking additional protections.
  13              (b) In the event that a Party is required, by a valid discovery request, to
  14    produce a Non-Party’s confidential information in its possession, and the Party is
  15    subject to an agreement with the Non-Party not to produce the Non-Party’s
  16    confidential information, then the Party will:
  17                 (1) promptly notify in writing the Requesting Party and the Non-Party
  18    that some or all of the information requested is subject to a confidentiality
  19    agreement with a Non-Party;
  20                 (2) promptly provide the Non-Party with a copy of the Stipulated
  21    Protective Order in this Action, the relevant discovery request(s), and a reasonably
  22    specific description of the information requested; and
  23                 (3) make the information requested available for inspection by the
  24    Non-Party, if requested.
  25              (c) If the Non-Party fails to seek a protective order from this court within
  26    14 days of receiving the notice and accompanying information, the Receiving Party
  27    may produce the Non-Party’s confidential information responsive to the discovery
  28    request. If the Non-Party timely seeks a protective order, the Receiving Party will
                                                  14
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 15 of 18 Page ID #:1201




   1    not produce any information in its possession or control that is subject to the
   2    confidentiality agreement with the Non-Party before a determination by the court.
   3    Absent a court order to the contrary, the Non-Party will bear the burden and expense
   4    of seeking protection in this court of its Protected Material.
   5
   6    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   7          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   8    Protected Material to any person or in any circumstance not authorized under this
   9    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  10    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  11    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  12    persons to whom unauthorized disclosures were made of all the terms of this Order,
  13    and (d) request such person or persons to execute the “Acknowledgment and
  14    Agreement to Be Bound” that is attached hereto as Exhibit A.
  15
  16    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  17          PROTECTED MATERIAL
  18          When a Producing Party gives notice to Receiving Parties that certain
  19    inadvertently produced material is subject to a claim of privilege or other protection,
  20    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  21    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  22    procedure may be established in an e-discovery order that provides for production
  23    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  24    (e), insofar as the parties reach an agreement on the effect of disclosure of a
  25    communication or information covered by the attorney-client privilege or work
  26    product protection, the parties may incorporate their agreement in the stipulated
  27    protective order submitted to the court.
  28
                                                   15
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 16 of 18 Page ID #:1202




   1    12.   MISCELLANEOUS
   2          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   3    person to seek its modification by the Court in the future.
   4          12.2 Right to Assert Other Objections. By stipulating to the entry of this
   5    Protective Order no Party waives any right it otherwise would have to object to
   6    disclosing or producing any information or item on any ground not addressed in this
   7    Stipulated Protective Order. Similarly, no Party waives any right to object on any
   8    ground to use in evidence of any of the material covered by this Protective Order.
   9          12.3 Filing Protected Material. A Party that seeks to file under seal any
  10    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  11    only be filed under seal pursuant to a court order authorizing the sealing of the
  12    specific Protected Material at issue. If a Party's request to file Protected Material
  13    under seal is denied by the court, then the Receiving Party may file the information
  14    in the public record unless otherwise instructed by the court.
  15
  16    13.   FINAL DISPOSITION
  17          After the final disposition of this Action, as defined in paragraph 4, within 60
  18    days of a written request by the Designating Party, each Receiving Party must return
  19    all Protected Material to the Producing Party or destroy such material. As used in
  20    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  21    summaries, and any other format reproducing or capturing any of the Protected
  22    Material. Whether the Protected Material is returned or destroyed, the Receiving
  23    Party must submit a written certification to the Producing Party (and, if not the same
  24    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  25    (by category, where appropriate) all the Protected Material that was returned or
  26    destroyed and (2) affirms that the Receiving Party has not retained any copies,
  27    abstracts, compilations, summaries or any other format reproducing or capturing any
  28    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                   16
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 17 of 18 Page ID #:1203




   1    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   2    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   3    reports, attorney work product, and consultant and expert work product, even if such
   4    materials contain Protected Material. Any such archival copies that contain or
   5    constitute Protected Material remain subject to this Protective Order as set forth in
   6    Section 4 (DURATION).
   7
   8    14.   Any willful violation of this Order may be punished by civil or criminal
   9    contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
  10    authorities, or other appropriate action at the discretion of the Court.
  11
  12          FOR GOOD CAUSE SHOWN BY THE PARTIES’ STIPULATION, IT
  13    IS SO ORDERED.
  14
  15    DATED: November 13, 2020
  16
  17
                                               HON. PEDRO V. CASTILLO
  18                                           United States Magistrate Judge
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   17
Case 2:20-cv-04782-FMO-PVC Document 38 Filed 11/13/20 Page 18 of 18 Page ID #:1204




   1                                         EXHIBIT A
   2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3
   4          I, _____________________________ [full name], of _________________
   5    [full address], declare under penalty of perjury that I have read in its entirety and
   6    understand the Stipulated Protective Order that was issued by the United States
   7    District Court for the Central District of California on _______________ [date] in
   8    the case of Foundation for Global Sports Development v. The United States Olympic
   9    Committee et al., CV 20-4782 FMO (PVCx). I agree to comply with and to be
  10    bound by all the terms of this Stipulated Protective Order and I understand and
  11    acknowledge that failure to so comply could expose me to sanctions and punishment
  12    in the nature of contempt. I solemnly promise that I will not disclose in any manner
  13    any information or item that is subject to this Stipulated Protective Order to any
  14    person or entity except in strict compliance with the provisions of this Order.
  15          I further agree to submit to the jurisdiction of the United States District Court
  16    for the Central District of California for the purpose of enforcing the terms of this
  17    Stipulated Protective Order, even if such enforcement proceedings occur after
  18    termination of this action. I hereby appoint __________________________ [full
  19    name] of _______________________________________ [full address and
  20    telephone number] as my California agent for service of process in connection with
  21    this action or any proceedings related to enforcement of this Stipulated Protective
  22    Order.
  23    Date: ______________________________________
  24    City and State where signed: _________________________________
  25
  26    Printed name: _______________________________
  27    Signature: __________________________________
  28
                                                  18
